Citation Nr: 0100272	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-19 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's character of discharge for the period 
of service from June 1966 to January 1971, is a bar to 
receipt of Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The appellant had active military service from June 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which confirmed a prior 
determination that the appellant's character of discharge was 
a bar to the payment of VA benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The appellant served in the United States Army from June 
1966 to until January 1971, at which time he was discharged 
under other than honorable conditions.

3.  During military service, the appellant had a total of 943 
lost days, including from:  October 4, 1967 to January 23, 
1968; January 29, 1968 to May 29, 1968; September 19, 1968 to 
October 10, 1968; June 18, 1969 to January 11, 1970; January 
13, 1970 to April 21, 1970; October 11, 1968 to April 8, 
1969; and, April 22, 1970 to November 24, 1970.

4.  During military service, the appellant was AWOL (absent 
without leave) for more than 180 days continuously, and the 
evidence does not present any compelling circumstances to 
warrant the prolonged unauthorized absences during the 
appellant's active military service; nor is there any 
evidence that the appellant was insane at the time he 
committed the unauthorized absences.



CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to his receipt of VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had active military service with the United 
States Army from June 1966 to until January 1971.  His 
discharge from service was under other than honorable 
conditions.  The appellant claims that his character of 
discharge has been mischaracterized, and that he should be 
entitled to VA benefits.

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim, and there is no 
indication that there are any outstanding records pertinent 
to this appeal. 

The history of this appeal is as follows.  The veteran had 
active military service with the United States Army from June 
1966 to until January 1971.  During that time, he had a total 
of 943 "lost" days, including periods of AWOL, from:  
October 4, 1967 to January 23, 1968; January 29, 1968 to May 
29, 1968; September 19, 1968 to October 10, 1968; June 18, 
1969 to January 11, 1970; January 13, 1970 to April 21, 1970; 
October 11, 1968 to April 8, 1969; April 22, 1970 to November 
24, 1970.  His discharge from service was characterized as 
other than honorable.  

Following service separation, in an April 1974 Administrative 
Decision, the VA confirmed the appellant's character of 
discharge as under dishonorable conditions, due to the 943 
days during service that he was AWOL.  However, a July 1977 
letter from the Department of the Army indicates that the 
appellant's application for consideration under the "DOD 
Discharge Review Program (Special)" had been examined and 
that his discharge under conditions other than honorable had 
been upgraded to under honorable conditions (general), 
effective June 1977.  

In February 1978, the veteran filed a claim for VA 
compensation benefits.  By letter dated in March 1978, the RO 
notified the appellant that while he had been approved for 
loan guaranty benefits, Public Law 95-126, which was enacted 
on October 8, 1977, specified that a determination must be 
made as to whether there were "compelling reasons" to 
warrant his periods of unauthorized absences during service.  
In May 1978, the Service Department Discharge Review Board 
voted unanimously not to affirm the prior upgrade of the 
appellant's discharge.  Rather, they found no basis to 
determine that the appellant's discharge was improper.  It 
was noted that the appellant had "760 days AWOL and a total 
of 943 days bad time."  In short, the appellant's original 
character of discharge (under conditions other than 
honorable) was upheld.

In light of the foregoing, in a July 1978 Administrative 
Decision, it was noted that the appellant was provided an 
opportunity to furnish compelling reasons for his 
unauthorized absences, although there was no evidence to that 
effect.  In conclusion, it was found that the appellant had 
had unauthorized absences in excess of 180 consecutive days, 
and he failed to provide any factors or arguments bearing on 
mitigating the unauthorized absence periods.  As such, there 
was a mandatory bar to VA benefits.  The appellant was 
notified of that decision by VA letter dated in October 1978, 
along with his appellate rights.  The appellant initiated an 
appeal as to that decision, and twice requested a hearing.  
He was scheduled for hearings, but failed to appear.  Thus, 
the RO notified him that his appeal was deemed withdrawn.

Over the years, the appellant has filed claims for VA 
benefits.  The RO has repeatedly sent him letters explaining 
that his character of discharge was a bar to such benefits.  
He was sent such letters in June 1984, June 1989, July 1992, 
and most recently in March 1999, following the RO's most 
recent rating decision dated in March 1999.  

According to the law, benefits are not payable where the 
former service member was discharged or released under 
conditions including the following:  By reason of a discharge 
under other than honorable conditions issued as a result of 
an absence without official leave (AWOL) for a continuous 
period of at least 180 days.  38 C.F.R. § 3.12(c)(6).  This 
bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  This bar applies to any person awarded 
an honorable or general discharge prior to October 8, 1977, 
under one of the programs listed in paragraph (h) of this 
section, and to any person who prior to October 8, 1977, had 
not otherwise established basic eligibility to receive VA 
benefits.  The term "established basic eligibility to 
receive VA benefits" means either a VA determination that an 
other than honorable discharge was issued under conditions 
other than dishonorable, or an upgraded honorable or general 
discharge issued prior to October 8, 1977, under criteria 
other than those prescribed by one of the programs listed in 
paragraph (h) of this section.  Id.  

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:  (1) Length and character of 
service exclusive of the period of prolonged AWOL.  Service 
exclusive of the period(s) of AWOL should be of such quality 
and length that it can be characterized as honest, faithful, 
and meritorious; (2) reasons for going AWOL, such as family 
emergencies (or similar types of situations), hardship or 
suffering incurred as a result of combat; (3) a valid legal 
defense.  38 C.F.R. § 3.12(c)(6)(i), (ii), (iii).

According to section (h), unless a discharge review board 
established under 10 U.S.C. 1553 determines on an individual 
case basis that the discharge would be upgraded under uniform 
standards meeting the requirements set forth in 38 C.F.R. 
§ 3.12 (g), an honorable or general discharge awarded under 
one of the following programs does not remove any bar to 
benefits imposed under this section:  (1) the President's 
directive of January 19, 1977, implementing Presidential 
Proclamation 4313 of September 16, 1974; (2) the Department 
of Defense's special discharge review program effective April 
5, 1977; or (3) any discharge review program implemented 
after April 5, 1977, that does not apply to all persons 
administratively discharged or released from active military 
service under other than honorable conditions.  38 C.F.R. 
§ 3.12(h).

In light of the foregoing, the Board finds that the 
appellant's character of discharge is a bar to his receipt of 
VA benefits.  It is clear from the evidence of record that 
the appellant was discharged under other than honorable 
conditions for reasons including an absence without official 
leave (AWOL) for a continuous period of at least 180 days.  
38 C.F.R. § 3.12(c)(6).  The Board recognizes that at one 
point, in July 1977, the Department of the Army upgraded the 
appellant's discharge to under honorable conditions 
(general), effective June 1977.  However, that determination 
was later invalidated by the May 1978 Service Department 
Discharge Review Board.  See 38 C.F.R. § 3.12(h).  The 
appellant has presented no evidence of compelling reasons for 
his unauthorized absences, see 38 C.F.R. § 3.12(c)(6), nor is 
there any evidence that he was insane at the time he 
committed the unauthorized absences.  See 38 C.F.R. 
§ 3.12(b).

The Board acknowledges the appellant's continuing 
disagreement with the character of his discharge, as well as 
his claims for VA benefits.  However, the Board is bound by 
the laws and regulations enacted by Congress, and in the 
present case, the appellant's character of discharge is a bar 
to entitlement to VA benefits.  

Moreover, the Board emphasizes that despite the above 
finding, the Board is making no determination as to the 
official record of the appellant's discharge, which is in the 
sole purview of the Department of the Army.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994)(any disagreement that a 
claimant may have with a discharge classification must be 
raised with the Army Board for Correction of Military 
Records, not with the VA).


ORDER

The character of the appellant's discharge from service is a 
bar to his receipt of VA benefits.



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

